Citation Nr: 0327557	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946 and from July 1951 to October 1952.  The Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
denied the veteran's application to reopen his claim for 
service connection for a back disability in March 2002, and 
the veteran appealed.  He presented testimony before the 
undersigned member of the Board of Veterans' Appeals (Board) 
in May 2003.


REMAND

At the hearing in May 2003, the veteran referred to letters 
or reports, dated in March and April 1964, from Dr. 
Hazeltine, who he said was his family physician in the 1960s.  
The veteran stated that these documents were already in the 
claims file.  However, no such documents are in the claims 
file.  Therefore, the case will be remanded to give the 
veteran an opportunity to submit these documents if he has 
copies in his possession.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Write to the veteran and inform him 
that letters or reports, dated in March 
and April 1964, from Dr. Hazeltine, which 
he stated at the May 2003 Board hearing 
were in the claims file are not in the 
claims file.  Ask the veteran to submit 
these documents if he has copies in his 
possession.

2.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

3.  Readjudicate the veteran's 
application to reopen his claim for 
service connection for a back disability 
including consideration of the evidence 
submitted by the veteran at the May 2003 
Board hearing and any documents submitted 
pursuant to #1 above.  If the claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures including issuing a 
supplemental statement of the case and 
giving the veteran an opportunity to 
respond.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



